IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JAY ALONZO, )
) Civil Action No. 06 — 1184
Petitioner, )
)
Vv. ) District Judge Marilyn J. Horan
) Magistrate Judge Lisa Pupo Lenihan
WARDEN DAVID WAKEFIELD, )
PENNSYLVANIA OFFICE OF )
ATTORNEY GENERAL and )
LUZERNE COUNTY DISTRICT )
ATTORNEY, )
)
Respondents.
MEMORANDUM ORDER

 

Presently before the Court is a Motion for Relief from Judgment filed by Petitioner Jay
Alonzo pursuant to Federal Rule of Civil Procedure 60(b)(6). (ECF No. 28.) Petitioner requests
that the Court vacate its Order dated July 11, 2008, which denied his Petition for Writ of Habeas
Corpus, and reopen this case to consider an additional claim of ineffective assistance of counsel
during the post-sentencing phase of his criminal proceedings. The Motion was referred to
United States Magistrate Judge Lisa Pupo Lenihan pursuant to the Magistrate Judge’s Act, 28
U.S.C. § 636(b)(1), and Rules 72.C and 72.D of the Local Rules of Court.

On May 13, 2019, the Magistrate Judge issued a Report and Recommendation (“R&R”)
wherein she recommended that Petitioner’s Motion be denied and that a Certificate of
Appealability also be denied. (ECF No. 29.) Petitioner filed timely written objections to the
R&R on June 14, 2019. (ECF No. 32.) In resolving a party’s objections, the Court conducts a de

novo review of any part of the Report and Recommendation that has been properly objected to.
1
Fed. R. Civ. P. 72(b)(3); 28 U.S.C. § 636(b)(1). The Court may accept, reject, or modify the
recommended disposition, as well as receive further evidence or return the matter to the
magistrate judge with instructions. /d.

Petitioner’s single objection to the R&R is that the Magistrate Judge erred in concluding
that his Motion was in actuality a second or successive habeas petition since his claim of
ineffective assistance of counsel during the post-sentencing phase had not been raised in his
initial Petition for Writ of Habeas Corpus. Petitioner claims that this is incorrect because he did
in fact raise a claim in his Petition that he was constructively denied counsel, and he argues that
this constructive denial of counsel claim correlates with the claim in his Motion that he was
denied effective assistance of counsel at the post-sentencing stage. As explained in the R&R,
however, the constructive denial of counsel claim that Petitioner raised in his Petition related
solely to his trial counsel’s representation before and during trial. It did not relate to counsel’s
representation during post-sentencing. Therefore, the Magistrate Judge was correct in
concluding that the Motion was in actuality a second or successive habeas petition because
Petitioner was attempting to advance a new ground for relief. The Third Circuit Court of
Appeals has not granted Petitioner permission to file such a petition and therefore this Court
lacks jurisdiction to hear this claim. Accordingly, after careful de novo review, the following
Order is now entered.

AND NOW, this_/7~ Sy of July, 2019;

IT IS HEREBY ORDERED that the Report and Recommendation of the Magistrate
Judge (ECF No. 29) is adopted as the Opinion of the Court.

IT IS FURTHER ORDERED that Petitioner’s Motion for Relief from Judgment (ECF

No. 28) is denied for lack of jurisdiction.
IT IS FURTHER ORDERED that a Certificate of Appealability is denied.

AND IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules

of Appellate Procedure, Petitioner has thirty (30) days to file a notice of appeal as provided by

Rule 3 of the Federal Rules of Appellate Procedure.

Ce:

Jay Alonzo

FE9927

SCI Benner

301 Institution Drive
Bellefonte, PA 16823

Counsel of record
(Via CW/ECF electronic mail)

By the Court:

af

fgg a . a Nite, / “
ated fa
United States District J udge

 
